Citation Nr: 1218812	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-23 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to September 23, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD from December 1, 2008.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which confirmed and continued the assigned 30 percent rating for the Veteran's service-connected PTSD.  The Veteran appealed, contending a higher rating was warranted.

By a subsequent December 2008 rating decision, the RO assigned a temporary total rating (TTR) based upon hospitalization due to the service-connected PTSD effective September 23, 2008.  The 30 percent rating was to resume effective December 1, 2008.  However, a July 2009 rating decision assigned an increased rating of 50 percent effective December 1, 2008.  As the Veteran is presumed to be seeking the maximum rating warranted, the Board has construed the issues on appeal as entitlement to a rating in excess of 30 percent prior to September 23, 2008, and in excess of 50 percent from December 1, 2008 (excluding the period where the TTR was in effect).  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has reported that he retired on disability in part due to his service-connected PTSD and a psychiatric evaluation performed for the Social Security Administration included an opinion that the Veteran had significant experience as a shipping clerk but could not perform routine, repetitive tasks and would have difficulty interacting with co-workers and receiving supervision.  See also informal hearing presentation dated in April 2012.  Accordingly, TDIU is raised by the record.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with these duties.

The Board observes that the Veteran was accorded VA medical examinations which evaluated the severity of his service-connected PTSD in October 2007 and February 2009.  However, it has been more than 3 years since the last examination, and the Veteran's accredited representative asserts that additional medical explanation is warranted to determine the level of disability in light of various facts, including hospitalizations for the disorder and employment that was lost due to his PTSD.

In view of the foregoing, the Board finds that a remand is required in order to accord the Veteran a new VA medical examination to make an informed decision regarding his current level of functional impairment and adequately evaluate his current level of disability for his service-connected PTSD.  Further, any outstanding treatment records regarding the service-connected PTSD should be obtained while this case is on remand, including VA records and any additional Vet Center records.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also notes that in exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In the April 2012 statement, the Veteran's accredited representative contended that consideration of such an extraschedular rating was warranted in this case.  The representative referred to both the occupational impairment caused by the service-connected PTSD, as well as the fact that the Veteran was hospitalized for the disability in both 2007 and 2008.  As noted in the Introduction, the Veteran received a TTR due to hospitalization for his PTSD from September 23, 2008, to December 1, 2008.  He was also assigned a TTR for his service-connected PTSD by an April 2007 rating decision, effective from January 22, 2007, to April 1, 2007.  Here, it does not appear that the RO has evaluated whether referral for consideration of an extraschedular rating for his service-connected PTSD is warranted.  

The Veteran should be requested to complete a TDIU claim form and notice pursuant to 38 C.F.R. § 3.159 should be provided concerning this aspect of his claim for an increased rating.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice pursuant to 38 C.F.R. § 3.159 concerning how to substantiate his  claim for an increased rating on the basis of TDIU.  

Also, request that he complete and return a TDIU claim form.

2.  Obtain VA medical records dating from June 2009 that pertain to the Veteran.

Also attempt to obtain any additional Vet Center records dating from December 2007 pertaining to the Veteran.

3.  After steps 1 and 2 are complete, the Veteran should be afforded an examination to evaluate the current nature and severity of his service-connected PTSD.  The examiner should provide a Global Assessment of Functioning Score and explain what the assigned score represents in terms of functional impairment.  The claims folder should be made available to the examiner for review before the examination.

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent probability) that the Veteran is unable to obtain and retain substantially gainful employment solely due to the service-connected PTSD, taking into consideration the Veteran's work experience and educational background.  

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMCRO's decision should reflect consideration of whether referral for consideration of an extraschedular rating is warranted pursuant to 38 C.F.R. § 3.321(b)(1) and whether TDIU is warranted pursuant to 38 C.F.R. § 4.16.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in July 2009, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


